

116 HR 3064 IH: Baltic Reassurance Act
U.S. House of Representatives
2019-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3064IN THE HOUSE OF REPRESENTATIVESJune 3, 2019Mr. Conaway introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require a comprehensive, multilateral assessment of the military requirements of Baltic
			 countries to deter and resist aggression by the Russian Federation, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Baltic Reassurance Act. 2.FindingsCongress finds the following:
 (1)The Russian Federation seeks to diminish the North Atlantic Treaty Organization (NATO) and recreate its sphere of influence in Europe using coercion, intimidation, and outright aggression.
 (2)Deterring the Russian Federation from such aggression is vital for transatlantic security. (3)The illegal occupation of Crimea by the Russian Federation and its continued engagement of destabilizing and subversive activities against independent and free states is of increasing concern.
 (4)The Russian Federation also continues to disregard treaties, international laws and rights to freedom of navigation, territorial integrity, and sovereign international borders.
 (5)The Russian Federation’s continued occupation of Georgian and Ukrainian territories and the sustained military buildup in the Russian Federation’s Western Military District and Kaliningrad has threatened continental peace and stability.
 (6)The Baltic countries of Estonia, Latvia, and Lithuania are particularly vulnerable to an increasingly aggressive and subversive Russian Federation.
 (7)In a declaration to celebrate 100 years of independence of Estonia, Latvia, and Lithuania issued on April 3, 2018, the Trump Administration reaffirmed United States commitments to these Baltic countries to improve military readiness and capabilities through sustained security assistance and explore new ideas and opportunities, including air defense, bilaterally and in NATO, to enhance deterrence across the region.
 (8)These highly valued NATO allies of the United States have repeatedly demonstrated their commitment to advancing mutual interests as well as those of the NATO alliance.
 (9)The Baltic countries also continue to participate in United States-led exercises to further promote coordination, cooperation, and interoperability among allies and partner countries, and continue to demonstrate their reliability and commitment to provide for their own defense.
 (10)Lithuania, Latvia, and Estonia each hosts a respected NATO Center of Excellence that provides expertise to educate and promote NATO allies and partners in areas of vital interest to the alliance.
 (11)United States support and commitment to allies across Europe has been a lynchpin for peace and security on the continent for over 70 years.
 3.Sense of CongressIt is the sense of Congress as follows: (1)The United States is committed to the security of the Baltic countries and should strengthen cooperation and support capacity-building initiatives aimed at improving the defense and security of such countries.
 (2)The United States should lead a multilateral effort to develop a strategy to deepen joint capabilities with Lithuania, Latvia, Estonia, NATO allies, and other regional partners, to deter against aggression from the Russian Federation in the Baltic region, specifically in areas that would strengthen interoperability, joint capabilities, and military readiness necessary for Baltic countries to strengthen their national resilience.
 (3)The United States should explore the feasibility of providing long range, mobile air defense systems in the Baltic region, including through leveraging cost-sharing mechanisms and multilateral deployment with NATO allies to reduce financial burdens on host countries.
			4.Defense Assessment
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with appropriate counterparts of Lithuania, Latvia, Estonia, North Atlantic Treaty Organization (NATO) allies, and other regional partners, conduct a comprehensive, multilateral assessment of the military requirements of such countries to deter and resist aggression by the Russian Federation that—
 (1)provides an assessment of past and current initiatives to improve the efficiency, effectiveness, readiness, and interoperability of Lithuania, Latvia, and Estonia’s national defense capabilities; and
 (2)assesses the manner in which to meet those objectives, including future resource requirements and recommendations, by undertaking activities in the following areas:
 (A)Activities to increase the rotational and forward presence, improve the capabilities, and enhance the posture and response readiness of the United States or forces of NATO in the Baltic region.
 (B)Activities to improve air defense systems, including modern air-surveillance capabilities. (C)Activities to improve counter-unmanned aerial system capabilities.
 (D)Activities to improve command and control capabilities through increasing communications, technology, and intelligence capacity and coordination, including secure and hardened communications.
 (E)Activities to improve intelligence, surveillance, and reconnaissance capabilities. (F)Activities to enhance maritime domain awareness.
 (G)Activities to improve military and defense infrastructure, logistics, and access, particularly transport of military supplies and equipment.
 (H)Investments to ammunition stocks and storage. (I)Activities and training to enhance cyber security and electronic warfare capabilities.
 (J)Bilateral and multilateral training and exercises. (K)New and existing cost-sharing mechanisms with United States and NATO allies to reduce financial burden.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that includes each of the following:
 (1)A report on the findings of the assessment conducted pursuant to subsection (a). (2)A list of any recommendations resulting from such assessment.
 (3)An assessment of the resource requirements to achieve the objectives described in subsection (a)(1) with respect to the national defense capability of Baltic countries, including potential investments by host countries.
 (4)A plan for the United States to use appropriate security cooperation authorities or other authorities to—
 (A)facilitate relevant recommendations included in the list described in paragraph (2); (B)expand joint training between the Armed Forces and the military of Lithuania, Latvia, or Estonia, including with the participation of other NATO allies; and
 (C)support United States foreign military sales and other equipment transfers to Baltic countries especially for the activities described in subparagraphs (A) through (I) of subsection (a)(2).
 5.Congressional defense committees definedIn this Act, the term congressional defense committees means— (1)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives; and
 (2)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate.
			